Exhibit 10.2

Loan No. 7600004036

THIRD EXTENSION AND MODIFICATION AGREEMENT

THIS THIRD EXTENSION AND MODIFICATION AGREEMENT (the “Amendment”) is made and
entered into as of May 19, 2008, by and between CIRCLE G AT THE CHURCH FARM
NORTH JOINT VENTURE, LLC, an Arizona limited liability company (“Owner”), and
CALIFORNIA NATIONAL BANK, a national banking association (“Lender”).

R E C I T A L S:

A. Owner and Lender entered into that certain Loan Agreement dated
February 14, 2006 pursuant to which Lender agreed to loan to Owner the original
sum of up to Thirty-Nine Million Five Hundred Thousand Dollars ($39,500,000.00)
(the “Loan”), upon the terms and conditions set forth in said agreement, as
amended by that certain letter agreement dated June 20, 2006, and that certain
letter agreement dated February 28, 2007, that certain Extension and
Modification Agreement dated April 4, 2007, and that certain Second Extension
and Modification Agreement dated June 20, 2007 (collectively, the “Agreement”),
to aid Owner in the acquisition of certain real property in the Counties of
Maricopa and Pinal, State of Arizona, more particularly described in said
Agreement (the “Property”) and pre-development and entitlement costs associated
with the Property. Said Loan is evidenced by that certain Promissory Note
Secured by Deed of Trust dated February 14, 2006 in the original principal
amount of Thirty-Nine Million Five Hundred Thousand Dollars ($39,500,000.00)
(the “Note”) made by Owner in favor of Lender. The Second Extension and
Modification Agreement, among other things, reduced the maximum amount that
Owner could borrower under the Loan and Note to $34,500,000.00. The Loan, the
Agreement, and the Note are secured by, among other things, that certain Deed of
Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing
dated February 14, 2006, given by Owner, as “Trustor” in favor of Lender, as
“Beneficiary”, encumbering the Property, recorded on March 3, 2006 as Document
No. 2006-0292093 in the Official Records of Maricopa County, Arizona, and on
March 3, 2006 as Document No. 2006-031017 in the Official Records of Pinal
County, Arizona, as amended by that certain Amendment to Deed of Trust, dated
June 20, 2006, which was recorded on July 6, 2006 as Document No. 2006-0903803
in the Official Records of Maricopa County, Arizona and on July 6, 2006 as
Document No. 2006-095809 in the Official Records of Pinal County, Arizona, and
that certain Second Amendment to Deed of Trust, dated February 28, 2007, which
was recorded on April 5, 2007 as Document No. 2007-04030576 in the Official
Records of Maricopa County, Arizona and on April 16, 2007 as Document
No. 2007-045570 in the Official Records of Pinal County, Arizona (collectively,
the “Deed of Trust”). The Deed of Trust and all other security given by Owner in
connection with the Loan and the Note are hereinafter collectively referred to
as the “Security Documents”. Unless otherwise defined herein, capitalized terms
used in this Amendment shall have the same meanings as set forth in the
Agreement.

B. As of the date hereof, the outstanding principal balance of the Note is
Thirty-Three Million Eight Hundred Eighty Thousand Six Hundred Ninety-Three
and 86/100 Dollars ($33,880,693.86). The Note is due and payable in full on
July 1, 2008.

 



--------------------------------------------------------------------------------

C. Owner has requested that Lender extend the “Maturity Date” of the Note to
provide additional time to obtain entitlements and complete subdivision sales.
Lender is willing to accommodate Owner by extending the “Maturity Date” of the
Note as hereinafter set forth, subject to the terms and requirements hereinafter
described.

D. Owner and Lender now desire to extend the “Maturity Date” of the Note and to
make certain other modifications to the Note and Agreement, in consideration of
Owner’s agreements hereinafter described and payment to Lender of the sums
hereinafter described.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Owner and Lender hereby agree as follows:

1. Extension of Note. The “Maturity Date” of the Note shall be and is extended
to July 1, 2011.

2. Payments; Principal Paydowns. The interest rate as recited and calculated in
the manner provided for in the Note shall remain unchanged, and Owner shall
continue to pay interest on the principal from time to time outstanding
thereunder in the manner as provided in the Note, as amended hereby.
Notwithstanding the foregoing and in addition to the principal payment set forth
in Section 3(b) below, Owner shall make two (2) scheduled principal payments on
the Note in the amount of Five Million Dollars ($5,000,000.00) each on or before
each of the following dates: (i) June 30, 2009, and (ii) June 30, 2010. Owner
acknowledges and agrees that it shall have no right to reborrow any of such
amounts repaid.

3. Conditions Precedent. In consideration of and as a condition to Lender
granting the within extension to Owner, the following conditions precedent and
other requirements shall have been satisfied:

(a) Owner shall deposit with Lender concurrently with its execution and delivery
of this Amendment:

(i) An appraisal performed in accordance with Section 3.02 of the Agreement and
approved by Lender demonstrating that the Property has an appraised as-is value
of not less than Thirty-Four Million Six Hundred Thousand
Dollars ($34,600,000.00); and

(ii) Any and all additional documents and items as Lender may require in
connection with this Amendment.

(b) Owner shall pay to Lender on or before May 21, 2008, a principal reduction
payment in the amount of Ten Million Dollars ($10,000,000.00) to be applied by
Lender against the principal outstanding under the Note and which will reduce
the “Maximum Loan Amount” under the Note, and the Loan, to Twenty-Four Million
Five Hundred Thousand Dollars ($24,500,000.00) (and Owner acknowledges and
agrees that it shall have no right to reborrow any of such amount repaid).

(c) Owner shall pay to Lender on or before its execution and delivery of this
Amendment:

 

2



--------------------------------------------------------------------------------

(i) An extension fee to Lender for the extension of the “Maturity Date” of the
Note hereunder, in the amount of One Hundred Eighty Three Thousand Seven Hundred
Fifty Dollars ($183,750.00); and

(ii) All legal, title, escrow, documentation, and other costs incurred by or on
behalf of Lender in connection with this transaction, including without
limitation, the preparation of this Amendment and all other documents prepared
in connection herewith, pursuant to invoices therefore to be submitted by Lender
to Owner.

(d) Owner shall cause to be furnished to Lender a modified CLTA Form 110.5
extension endorsement to Lender’s current ALTA Lender’s Policy of Title
Insurance, which shall insure that the Deed of Trust is and remains a first lien
on the property encumbered thereby, free and clear of all liens, encumbrances,
restrictions or other matters except those, if any, to which Lender may agree to
take subject to in writing.

4. Disbursements. Upon execution and delivery of this Amendment by both Lender
and Owner and satisfaction of all the conditions precedent set forth in
Paragraph 4 above, disbursements of the Loan shall continue in accordance with
Sections 4.05 and 4.06 of the Agreement with respect to any remaining
undisbursed Loan funds. Owner acknowledges and agrees that the only remaining
undisbursed Loan funds are in the “Engineering & Entitlement” and the
“Consultants & Legal” line items set forth in Section 4.05 of the Agreement.

5. Modification of Financial Covenants. Section 5.09 of the Agreement is hereby
deleted in its entirety and replaced with the following:

“(a) William Lyon Homes, a Delaware corporation (the “Guarantor” under the
Continuing Guaranty Agreement described in Section 1.02 above and hereinafter
referred to as “Guarantor”) shall maintain: (i) on a consolidating basis, a
minimum Tangible Net Worth equal to or greater than One Hundred Seventy-Five
Million Dollars ($175,000,000.00); (ii) on a consolidating basis, at all times a
ratio of (X) Total Liabilities to (Y) Tangible Net Worth that is equal to or
less than 5 to 1 as of the date of the recording of the Deed of Trust until
December 31, 2008 and 3.25 to 1 at all times thereafter; and (iii) at all times
Available Liquidity of no less than Twenty Million Dollars ($20,000,000.00), of
which no less than Ten Million Dollars ($10,000,000.00) shall consist of
aggregate unpledged, unreserved, and unrestricted cash.

(b) For purposes hereof, the following capitalized terms shall have the
following meanings:

(i) “Person” means a natural person, a partnership, a joint venture, an
unincorporated association, a limited liability company, a corporation, a trust,
any other legal entity, any governmental authority, or any other entity, whether
acting in an individual capacity, fiduciary capacity or other capacity.

 

3



--------------------------------------------------------------------------------

(ii) “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled or under common control with such Person. A Person shall
be deemed to control another Person if the controlling Person owns 10% or more
of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

(iii) “Available Liquidity” means, with respect to any Person, that amount which
is equal to the sum of (a) aggregate unpledged, unreserved and unrestricted
cash, (b) unpledged, unreserved and unrestricted Cash Equivalent Investments,
and (c) Undrawn Availability.

(iv) “Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the United States of America, (b) commercial payer rated A-1 or
better by S&P or P-1 or better by Moody’s, (c) demand deposit accounts
maintained in the ordinary course of business, and (d) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided, in each case,
that the same provides for payment of both principal and interest (and not
principal alone or interest alone) and is not subject to any contingency
regarding the payment of principal or interest.

(v) “GAAP” means generally accepted accounting principles consistently applied.

(vi) “Intangible Assets” means, with respect to any Person, all intangible
assets of such Person under GAAP, determined on a consolidated basis, including,
without limitation, copyrights, franchises, goodwill, licenses, non-competition
covenants, organization or formation expenses, patents, service marks, service
names, trademarks, trade names, write-up in the book value of any asset in
excess of the acquisition cost of the asset, any amount, however designated on
the balance sheet, representing the excess of the purchase price paid for assets
or stock acquired over the value assigned thereto on the books of such Person,
loans and advances to partners and officers, employees, or directors of such
Person (or members of their immediate families), unamortized leasehold
improvement expense note recoverable at the end of the lease term, unamortized
debt discount, and deferred discount.

(vii) “Net Income” means, with respect to any Person, the net income (or
loss) of such Person for the applicable period, as such net income is determined
in accordance with GAAP.

(viii) “Tangible Net Worth” means as defined by or otherwise determined in
conformity with GAAP; provided, however, in determining Tangible Net Worth, the
following shall be excluded with respect to such

 

4



--------------------------------------------------------------------------------

determination: (a) Intangible Assets, (b) any notes or obligations receivable
from Affiliates except to the extent such notes or obligations receivable are on
terms which are fair, reasonable and equivalent of an arm’s length transaction
with an unrelated third Person, (c) any “step-up” in value of assets that
results from a transaction with an Affiliate or between Affiliates, or
recognition of a gain or profit from a sale or contribution of an asset to an
Affiliate or a transaction between Affiliates except to the extent such
transactions are on terms which are fair, reasonable and equivalent of an arm’s
length transaction with an unrelated third Person, and (d) any subordinated debt
(other than as may be specifically approved by Lender in writing) shall be
excluded, all determined on a consolidation basis.

(ix) “Total Liabilities” means the total book value of Guarantor’s assets less
(a) Tangible Net Worth, (b) “off balance sheet” liabilities complying with
Financial Accounting Standards Board Financial Interpretation Number 46, and
(c) minority interests in Guarantor unconsolidated entities, all as determined
in accordance with GAAP. For purposes hereof, “Undrawn Availability” means the
sum of (x) that portion of the Funds which is available for disbursement
(including satisfaction of all conditions precedent thereto except for a request
for such disbursement) but has not yet been disbursed pursuant to the terms and
conditions of this Agreement, and (y) that portion of any line of credit
facility held by Owner with any financial institution which is available for
immediate disbursement (including satisfaction of all conditions precedent
thereto except for a request for such disbursement) to Owner pursuant to that
credit facility’s loan terms but has not yet been disbursed.

(c) In connection with the foregoing, Owner shall cause Guarantor, to provide to
Lender by not later than the forty-fifth (45th) day following the end of each
calendar quarter that any obligations of Owner to Lender are outstanding under
the Note, this Agreement or any of the Security Documents, statements certified
by Guarantor, through its chief financial officer or independent accountants,
confirming compliance with the financial covenants set forth in Section 5.09(a)
above, all as of the last day of the prior calendar quarter. Any failure of
Lender to receive any such statement by the 45th calendar day following the end
of each calendar quarter shall, without waiver of any other rights Lender may
have under this Agreement, entitle Lender to cease further disbursement of Funds
until such statement has been received by Lender.”

6. Reaffirmations. Owner hereby reaffirms to Lender the continued truth and
accuracy of the representations and warranties made by Owner in the Agreement
and each and all of the other Security Documents, with the understanding that
Lender is relying upon the continued truth and accuracy of all such
representations and warranties in entering into this Amendment. Owner hereby
further affirms and certifies that as of the date of this Amendment, no default
or Event of Default as described in the Note, the Agreement or any of the
Security Documents exists or would be existing with the passage of time or the
giving of notice or both.

 

5



--------------------------------------------------------------------------------

7. Acknowledgements and Waivers.

(a) Owner acknowledges and confirms that it is fully liable under the Note, as
amended herein, including without limitation, obligated to pay all amounts of
principal and interest, late charges, and other sums which may now or hereafter
become due and owing under the Note, as amended herein, and all taxes, insurance
premiums and other sums that may be due and payable under the provisions of the
Deed of Trust, as amended, and other Security Documents; Owner acknowledges and
admits the indebtedness evidenced by the Note, as amended herein, and
unconditionally promises and agrees to pay the same with interest thereon within
the time and in the manner required in the Note, as amended herein, together
with attorney’s fees, costs of collection, and any other sums secured by the
Deed of Trust, as amended, and other Security Documents; and Owner further
acknowledges and agrees that upon any default or Event of Default under the
Agreement, the Note or any of the Security Documents from and after the date of
this Amendment, Lender, in addition to any other rights it may have under the
Loan Instruments, at law or in equity, shall have the right to declare the
entire unpaid balance of principal and interest under the Note immediately due
and payable.

(b) Owner, on behalf of itself and on behalf of its members, managers,
principals, guarantors, agents, employees, heirs, personal representatives,
successors and assigns (collectively, the “Owner Parties”), and each of them and
anyone claiming through or under them, hereby releases, acquits and forever
discharges Lender and its principals, officers, directors, shareholders, agents,
employees, successors and assigns (collectively, the “Lender Parties”) and each
of them, of and from any and all claims, causes of action in law or equity,
suits, debts, liens, obligations, promises, demands, liabilities, damages,
losses, costs and expenses of every nature, character and description whatsoever
in existence as of the execution of this Amendment, known or unknown, fixed or
contingent, which the Owner Parties, or any of them, may have or may hereafter
acquire against the Lender Parties, and each of them, based on or arising out of
the Note, the Agreement, the Security Documents, and the transactions
contemplated by said documents, existing prior to the date of this Amendment.
With respect to the foregoing release, Owner, on behalf of itself and on behalf
of the Owner Parties, and each of them, hereby acknowledges and waives the
provisions of California Civil Code Section 1542, which states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Owner acknowledges that it has been advised or has had the opportunity to be
advised by its attorneys concerning the foregoing, and in light thereof,
expressly acknowledges the aforementioned waiver and release of any and all
rights it may have under California Civil Code Section 1542 or any other State
or Federal statute or legal principle of similar effect with respect to the
foregoing.

(c) In further consideration of the extension of the “Maturity Date” under the
Note, the provisions of Section 3504 of the Commercial Code of California
requiring

 

6



--------------------------------------------------------------------------------

presentment of said Note to Owner, demand of payment, protest, notice, notice of
dishonor, and notice of nonpayment are hereby waived.

8. Independent Security. Owner hereby agrees that any and all security for the
Note, including without limitation the Deed of Trust, may be enforced by Lender
concurrently or independently in such order as Lender may determine; and with
reference to any such security in addition to the Deed of Trust, Lender may,
without consent of or notice to Owner, exchange, substitute or release such
security without affecting the liability of Owner, and Lender may release any
one or more parties hereto or to the above obligation, or permit the liability
of said party or parties to terminate without affecting the liability of any
other party or parties liable thereon.

9. Amendment Not a Novation; Ratification. This Amendment is an extension and
deferment only, and not a novation. Except as modified by this Amendment, the
terms and provisions of the Note, the Agreement and each and all of the Security
Documents are hereby ratified and affirmed in all respects by the parties
hereto, and shall remain binding and controlling on the parties.

10. Miscellaneous. Owner and Lender agree to deliver such additional documents
and instruments and to do or cause to be done such other acts and things as may
be reasonably necessary to assure the parties hereto of the benefit of the
agreements contained in this Amendment. This Amendment constitutes the entire
agreement between the parties with respect to the subject matter hereof. Each of
the parties to this Amendment acknowledges that it has had the opportunity to
seek legal advice as to the terms of this Amendment, and this Amendment shall be
construed fairly as to each of the parties, regardless of which party prepared
this Amendment. Neither this Amendment nor any of the provisions hereof may be
changed, waived, discharged or terminated, except by an instrument in writing
signed by the party against whom the enforcement of the change, waiver,
discharge or termination is sought. No waiver of any right hereunder shall
constitute waiver of any other or future right. In any dispute arising out of or
related to this Amendment or any of the terms and provisions contained herein,
the prevailing party in such dispute shall be entitled to recover from the
losing party, in addition to any other relief, all attorneys’ fees and costs
incurred by the prevailing party in connection with said dispute. All provisions
of this Amendment shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective heirs, legal
representatives, successors and assigns. This Amendment shall be governed by and
construed in accordance with the laws of the State of California.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

LENDER:     CALIFORNIA NATIONAL BANK, a national banking association       By:  
/s/ Andrew Zinn         Its:   Vice President

[Signatures Continue on Next Page]

 

7



--------------------------------------------------------------------------------

OWNER:     CIRCLE G AT THE CHURCH FARM NORTH JOINT VENTURE, LLC, an Arizona
limited liability company       By:   William Lyon Homes, Inc.,         a
California corporation, Manager         By:   /s/ Richard S. Robinson          
Richard S. Robinson, Sr. Vice President         By:   /s/ Michael D. Grubbs    
      Michael D. Grubbs, Sr. Vice President and Chief Financial Officer

 

THE FOREGOING IS ACKNOWLEDGED AND AGREED TO BY THE UNDERSIGNED GUARANTOR, AND
SUCH GUARANTOR FURTHER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATIONS UNDER THE
ENVIRONMENTAL INDEMNITY AGREEMENT AND THOSE GUARANTY AGREEMENTS GIVEN IN
CONNECTION WITH THE ABOVE-REFERENCED LOAN, AS MODIFIED BY THIS AMENDMENT, ARE
HEREBY RATIFIED AND AFFIRMED IN ALL RESPECTS, SHALL NOT BE LIMITED OR OTHERWISE
AFFECTED BY THE AGREEMENTS CONTAINED IN THIS AMENDMENT, AND CONTINUE IN FULL
FORCE AND EFFECT:

 

WILLIAM LYON HOMES, INC.,

a California corporation

   

WILLIAM LYON HOMES,

a Delaware corporation

By:   /s/ Michael D. Grubbs     By:   /s/ Michael D. Grubbs  

Michael D. Grubbs, Sr. Vice President

and Chief Financial Officer

     

Michael D. Grubbs, Sr. Vice President

and Chief Financial Officer

By:   /s/ Richard S. Robinson     By:   /s/ Richard S. Robinson   Richard S.
Robinson, Sr. Vice President       Richard S. Robinson, Sr. Vice President

 

8